Citation Nr: 9929004	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for post 
traumatic stress disorder, currently rated as 10 percent 
disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbosacral spine 
disability.  

3.  Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to tobacco use.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1940 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran's claim for service 
connection for post traumatic stress disorder, and awarded 
him a 10 percent disability rating.  The veteran subsequently 
filed a November 1991 statement in which he wrote "I feel my 
condition [post traumatic stress disorder] warrants a higher 
rating . . . than . . . you awarded me."  This statement, 
filed within a year of the RO's rating decision, constitutes 
an notice of disagreement.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.201 (1998).  However, the RO did not 
supply the veteran with a statement of the case on this issue 
until October 1997, when he began another appeal of his post 
traumatic stress disorder rating.  

In an August 1997 rating decision, the RO denied the 
veteran's application to reopen, based on new and material 
evidence, a claim for service connection for a lumbosacral 
spine disability.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  

In an October 1997 rating decision, the RO denied the 
veteran's claim for service connection for a cardiovascular 
disability, claimed as secondary to tobacco use.  The veteran 
filed a timely notice of disagreement, initiating this 
appeal.  The above issues were perfected by the veteran for 
appeal to the Board, and have been merged into the present 
action.  



FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for a lumbosacral spine disability was last denied by a 
January 1986 Board decision.  

2.  Evidence submitted by the veteran subsequent to the last 
prior denial of his service connection claim is cumulative 
and redundant of evidence already of record at the time of 
the January 1986 Board decision.

3.  The veteran has several current cardiovascular 
disabilities, including coronary artery disease, unstable 
angina, and a history of a myocardial infarction, according 
to the medical evidence of record.  

4.  The medical evidence of record does not demonstrate a 
cardiovascular disability incurred in or aggravated by 
service or manifest to a compensable degree within a year 
thereafter.  

5.  The veteran began to use tobacco products during service.  

6.  Medical evidence has not been presented demonstrating 
nicotine dependence during service.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the January 1986 Board 
decision is not new; thus, the claim for service connection 
for a lumbosacral spine disability cannot be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1998).  

2.  Service connection is not warranted for a cardiovascular 
disability, claimed as secondary to tobacco use.  38 U.S.C.A. 
§§ 1103, 1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks to reopen, based on new and material 
evidence, a claim for service connection for a lumbosacral 
spine disability.  This claim was originally denied by the VA 
in September 1946; most recently, the Board, in a January 
1986 decision, denied the veteran's application to reopen 
this claim.  He also seeks service connection for a 
cardiovascular disability, claimed as secondary to tobacco 
use.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a cardiovascular disability.  
His July 1945 service separation examination is negative for 
any cardiovascular disability, and a chest X-ray taken at 
that time is negative for any significant abnormality.  

In July 1976, the veteran was afforded a VA general medical 
examination.  His heart was normal in size and displayed a 
normal sinus rhythm, with no murmurs or thrills noted.  The 
peripheral vessels were equal and adequate on both sides, and 
no cardiovascular disability was noted at that time.  

In January 1986, the Board considered the veteran's 
application to reopen his claim for service connection for a 
lumbosacral spine disability.  It was conceded both that the 
veteran incurred a lumbosacral strain after a motor vehicle 
accident in service, and more recently had been treated for 
lower back pain.  However, because the veteran had not 
presented evidence linking his current lumbosacral spine 
disability to his injury incurred during service, a 
deficiency noted in previous decisions, the veteran's most 
recent evidence was not new and material, and the application 
to reopen was denied.  

According to VA outpatient treatment records, the veteran has 
sought VA medical care for a variety of complaints since the 
mid-1980's.  A February 1990 clinical notation lists 
complaints of lower back pain and notes a narrowing at the 
L5-S1 junction.  The veteran was also noted to be a smoker.  

The veteran underwent cardiac catheterization and 
angioplastic surgery at a private medical center in August 
1993.  An echocardiography revealed mitral regurgitation of 
the heart, and a diagnosis of unstable angina was noted.  
Evidence of a prior myocardial infarction was also 
established by further medical testing.  Tobacco use was 
cited as a "coronary risk factor."  The veteran's surgery 
was uneventful, and he was discharged after several days to 
be followed on an outpatient basis.  

In October 1993, the veteran filed a claim for a heart 
disability and "clogged arteries," which he described as 
secondary to "excessive tobacco use."  

April 1997 VA clinical treatment notes reflect a diagnosis of 
coronary artery disease, and indicate a history of cigarette 
abuse.  A partial collapse of the L4 vertebra was also 
diagnosed in April 1997.  

In May 1997, the veteran filed an application to reopen his 
previously-denied claim of service connection for a 
lumbosacral spine disability.  In support thereof, he 
submitted private medical records from Dr. J.R.B., M.D., 
reflecting treatment in August 1980 for lower back pain.  
According to the doctor's treatment notes, the veteran 
reported pain in the lumbosacral region which radiated 
downward.  Range of motion of the lower back was also 
restricted.  The doctor diagnosed back pain and recommended 
bed rest, accompanied by aspirin and heat therapy.  The 
veteran was to return if this treatment was not successful.  
The RO reviewed the evidence submitted by the veteran, and 
determined it was not new and material, and denied the 
application to reopen.  This appeal was then initiated.  

In August 1997, the veteran responded to a VA questionnaire 
regarding tobacco use.  He stated that he first began smoking 
in September 1940, and has smoked approximately a pack of 
cigarettes a day thereafter.  The RO considered this 
evidence, and in an October 1997 rating decision, denied 
service connection for a cardiovascular disability.  The 
veteran filed a timely notice of disagreement, initiating 
this appeal.  

Analysis
I. New and material evidence - Lumbosacral spine disability

The veteran seeks to reopen a previously and finally denied 
claim for service connection for a lumbosacral spine 
disability.  His claim was previously presented to the Board 
in January 1986, at which time his application to reopen his 
claim was denied due to a lack of new and material evidence.  
This Board decision is final, and cannot be reopened unless 
the veteran presents new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1998).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is 
that which is not cumulative or redundant of previously 
considered evidence; material evidence is that which is 
relevant and probative to the issue at hand, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In reviewing the veteran's application to reopen the 
previously-denied claim for service connection, the Board is 
cognizant of the case of Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), in which the U.S. Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated the legal 
test established by the Court of Veterans Appeals (now known 
as the U. S. Court of Appeals for Veterans Claims) 
("Court") in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) regarding the definition of new and material evidence.   
This test defined material to mean creating "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin at 174.  The Court of Appeals for the 
Federal Circuit found this test imposed an extra and 
unnecessary burden on the veteran by going beyond the 
regulatory definition of material found in 38 C.F.R. § 3.156.  
Hence, the Colvin test was overruled by the Hodge Court for 
purposes of reopening claims for the award of veterans' 
benefits.  

Nevertheless, the statutory requirements for reopening a 
previously denied claim, found in 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156, remain unchanged, and rating decisions 
based solely on the question of whether the record includes 
new evidence, with no determination as to the materiality of 
evidence, are not affected by the Hodge decision.  See also 
Smith v. West, 12 Vet. App. 312, 314-15 (1999).  In the 
present case, the veteran has not presented new evidence, 
and, therefore, there is no need to remand this claim to the 
RO at this time for reconsideration in light of Hodge, as the 
materiality of the veteran's evidence is not at issue.  

In support of his application to reopen his claim, the 
veteran has submitted both private and VA medical treatment 
records.  Considering first the various VA medical documents, 
these records merely confirm the presence of a current 
lumbosacral spine disability, diagnosed as a partially 
collapsed L4 vertebra and a narrowing of the L5-S1 junction.  
The 1986 Board decision explicitly acknowledged in its 
discussion and evaluation "numerous outpatient clinic 
reports" which demonstrated "recent treatment . . . of 
lower back pain"; thus, these recent records, because they 
address an issue already conceded by the Board, are 
cumulative and redundant of evidence already of record at the 
time of the previous denial, and are not new under the law.  
38 C.F.R. § 3.156 (1998).  

Likewise, the private medical records from Dr. J.R.B., M.D., 
reflecting treatment in August 1980 for lower back pain, are 
also not new, for the reasons noted above.  The 1986 Board 
decision, in its listing of the evidence of record at that 
time, explicitly noted VA treatment records from 1980 to 1984 
confirming treatment of "lower back pain."  Thus, the 
veteran's proffered private medical records, confirming 
similar complaints in the same time period, are cumulative 
and redundant, and are not now new.  38 C.F.R. § 3.156 
(1998).  

In conclusion, the veteran's application to reopen his claim 
for service connection for a lumbosacral spine disability 
must be denied based on the lack of new evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  In 
the absence of new evidence, basis on which to consider the 
materiality of the evidence. 


II. Service connection - Cardiovascular disability

The veteran also seeks service connection for a 
cardiovascular disability, claimed as secondary to tobacco 
use.  The law forbids service connection for any disability 
on the basis that it resulted from disease or injury 
attributable to tobacco use during service; however, this law 
applies only to those claims filed after June 9, 1998.  
Internal Revenue Service Restructuring and Reform Act (July 
22, 1998) [codified at 38 U.S.C.A. § 1103 (West 1991 & Supp. 
1999)].  Because the veteran's claim was filed prior to this 
date, it is not statutorily restricted, and may be considered 
by the Board.  

Nevertheless, the veteran must still demonstrate a current 
disability which is due to or the result of a disease or 
injury incurred in or aggravated by service in order for 
service connection to be warranted.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Certain statutorily 
enumerated disorders, such as arteriosclerosis and 
myocarditis, may be presumed to have been incurred in service 
if they manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 1991 & Supp. 1999) ; 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may also be awarded for a 
disability which is proximately due to or the result of a 
service connected disability.  38 C.F.R. § 3.310 (1998).  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The U. S. Court of Appeals for 
Veterans Claims (Court) has defined a well-grounded claim as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

For the reasons to be discussed below, the veteran's claim 
for service connection for a cardiovascular disability must 
be denied as not well grounded.  

As an initial matter, direct service connection for the 
veteran's cardiovascular disabilities must be considered.  
The veteran has submitted medical evidence of several current 
cardiovascular disabilities, including coronary artery 
disease, unstable angina, and a history of a myocardial 
infarction; however, the service medical records do not 
demonstrate, and the veteran does not allege, that any 
cardiovascular disease or injury was incurred in or 
aggravated by service, or manifested to a compensable degree 
within a year thereafter.  His July 1945 service separation 
examination is negative for any cardiovascular abnormality at 
that time, and a concurrent chest X-ray was within normal 
limits.  Thereafter, the veteran was not diagnosed with a 
cardiovascular disability until the early 1990's, a time gap 
of nearly 50 years, and no medical evidence of record 
indicates his current cardiovascular disabilities had their 
onset during service, or within a year thereafter.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).  For this 
reason, the claim for service connection, on a direct basis, 
for a cardiovascular disability is not well grounded.  
Caluza, supra.  

However, the veteran has alleged that his cardiovascular 
disabilities are due to his tobacco use, which began in 
September 1940, during service, according to his August 1997 
response to the VA's tobacco use questionnaire.  Several 
private medical documents of record have suggested a medical 
nexus between the veteran's cardiovascular disabilities and 
his continuing tobacco use; for example, his August 1993 
hospitalization records list tobacco use as a "coronary risk 
factor."  While not conclusive, this nexus evidence is 
sufficient for the purposes of determining well groundedness.  
See Murphy, supra.  

With compelling medical evidence of both a current 
cardiovascular disability and a connection to tobacco use, 
the sole remaining question is the existence of a disease or 
injury incurred in or aggravated by service.  

The VA's General Counsel has concluded that, under certain 
circumstances, service connection may be established for a 
disease or injury resulting in disability or death that was a 
direct result of tobacco use arising out of nicotine 
dependence first incurred during service.  VAOPGCPREC 19-97, 
62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 58 Fed. Reg. 
42746 (1993).  Precedent opinions of the General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1999).  Undersecretary for Benefits (USB) Letter 20-97-
14 (issued July 24, 1997) establishes that nicotine 
dependence is recognized as a disease for VA compensation 
purposes.  This determination is based in part on the listing 
of Nicotine Dependence Disorder as a recognized diagnosis in 
The Diagnostic and Statistical Manual for Mental Disorders, 
4th edition (DSM-IV) (American Psychiatric Association, 1994, 
p. 133).  Thus, if the veteran can demonstrate that he 
incurred nicotine dependence disorder in service, service 
connection is warranted for this psychiatric disability and 
the resulting cardiovascular disabilities which arose 
thereto.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1998).  

In support of his claim, the veteran has stated that he began 
smoking in September 1940.  This statement is accepted as 
true, in the absence of any contradictory evidence.  However, 
tobacco use does not equate to a medical diagnosis of 
nicotine dependence disorder; the veteran must show either 
that he became nicotine dependent in service or his in-
service tobacco use resulted in his current disability.  See 
Steele v. West, No. 97-1752 (U.S. Vet. App. Feb. 12, 1999) 
(single judge order).  In the present case, no medical expert 
of record has rendered a diagnosis of nicotine dependence 
disorder either during the veteran's service or any time 
thereafter.  Likewise, it has not been demonstrated by 
competent medical evidence that his tobacco use in service 
resulted in his current cardiovascular disabilities.  The 
veteran, as a layperson, cannot offer expert medical 
testimony which is binding on the Board.  See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  Thus, the record 
is devoid of any medical evidence that the veteran incurred 
or aggravated a disease or injury while in service, and his 
claim for service connection for cardiovascular disabilities 
secondary to tobacco use is not well grounded.  Caluza, 
supra.  

In conclusion, the veteran's claim must be denied as not well 
grounded.  Evidence has not been provided which would 
demonstrate that the veteran incurred nicotine dependence 
disorder in service, or that his in service tobacco use 
otherwise resulted in his current cardiovascular 
disabilities.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (1998).  Also, his current 
cardiovascular disabilities do not themselves warrant service 
connection, as they have not been shown to have been incurred 
or aggravated in service or within a year thereafter.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).  For this 
reason, his claim is not well-grounded, and must be denied on 
that basis.  See Caluza, supra.  



ORDER

1.  In the absence of new and material evidence, the 
veteran's application to reopen his claim for service 
connection for a lumbosacral spine disability is denied.  

2.  Service connection is denied for a cardiovascular 
disability.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The veteran seeks an increased initial rating for his post 
traumatic stress disorder, currently rated as 10 percent 
disabling.  When the veteran claims an increase in the 
severity of a service connected disability, his claim is well 
grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Effective November 7, 1996, changes were made in the 
rating criteria for determining the disability evaluations 
for mental disorders.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the veteran 
is entitled to evaluation of his increased rating claim under 
both the new and the old criteria, because his initial claim 
was filed prior to the change in the regulations.  Presently, 
the veteran has not been examined and rated under the new 
criteria.  This development must be accomplished prior to any 
adjudication by the Board.  

As is noted in the introduction of this remand, this appeal 
arises from an initial rating of a service connected 
disability.  In such cases, the Court has stated that 
"'separate ratings can be assigned separate periods of time 
based on facts found', a practice known as 'staged' ratings."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citations 
omitted).  In reconsidering the veteran's claim, the RO must 
determine whether a staged rating is indicated by the 
evidence for any period of the veteran's pending claim.  38 
C.F.R. §§ 3.400, 3.500, 4.29, 4.30 (1998).  

In light of the above, this issue is REMANDED for the 
following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment, both private and 
VA, if any, are associated with the 
claims folder.

3.  The veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should review the claims folder in 
conjunction with the examination.  The 
psychiatrist should also review the new 
rating criteria for mental disorders.  
The findings of the psychiatrist must 
address the presence or absence of the 
specific criteria, both old and new, set 
forth in the rating schedule and, if 
present, the frequency and/or degree(s) 
of severity thereof.  Any necessary 
special studies or tests are to be 
accomplished.  

The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service connected post 
traumatic stress disorder, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  In considering the 
veteran's increased initial rating claim, 
the RO must consider the applicability of 
a staged rating, per Fenderson, above.  
If the actions taken remain adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







